Per Curiam.

The evidence was insufficient to support a finding that defendant, expressly or impliedly, undertook to pay plaintiff a commission on the sale made to Goodman. There were no prior business dealings between the *1034parties. Although plaintiff may have expected to receive a commission, the testimony and correspondence in evidence fail to reveal a communication of that expectation to defendant. Nor do they disclose a basis for an inference that defendant should reasonably have known of such expectation, if any there was. On the contrary, in the concluding portion of the letter in which plaintiff informed defendant of Goodman’s prospective purchasing trip to Europe, plaintiff stated: “We are anxiously awaiting your new fall line for 1952 so please send it along as we want to start doing business for you.” (Emphasis supplied.) This, in addition to the correspondence generally, is a clear indication that the parties were, at best, merely at the threshold of dealings for compensation. In any event, plaintiff failed to prove that a contractual obligation had been incurred by defendant.
Accordingly, the judgment should be reversed, with costs to appellant, and the complaint dismissed.